18-23538-rdd          Doc 7322      Filed 02/21/20 Entered 02/21/20 14:12:40                    Main Document
                                                Pg 1 of 11

WEIL, GOTSHAL & MANGES LLP
767 Fifth Avenue
New York, New York 10153
Telephone: (212) 310-8000
Facsimile: (212) 310-8007
Ray C. Schrock, P.C.
Jacqueline Marcus
Garrett A. Fail
Sunny Singh

Attorneys for Debtors and
Debtors in Possession

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------x
In re                                                           :
                                                                :      Chapter 11
SEARS HOLDINGS CORPORATION, et al.,                             :
                                                                :      Case No. 18-23538 (RDD)
                                                                :
                  Debtors.1                                     :      (Jointly Administered)
----------------------------------------------------------------x

                        NOTICE OF AGENDA OF MATTERS SCHEDULED
                       FOR HEARING ON FEBRUARY 24, 2020 AT 10:00 A.M.

Location of Hearing:          United States Bankruptcy Court for the Southern District of New York,
                              before the Honorable Robert D. Drain, United States Bankruptcy Judge,
                              300 Quarropas Street, White Plains, New York 10601


1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are as follows: Sears Holdings Corporation (0798); Kmart Holding Corporation (3116); Kmart Operations
LLC (6546); Sears Operations LLC (4331); Sears, Roebuck and Co. (0680); ServiceLive Inc. (6774); SHC Licensed
Business LLC (3718); A&E Factory Service, LLC (6695); A&E Home Delivery, LLC (0205); A&E Lawn & Garden,
LLC (5028); A&E Signature Service, LLC (0204); FBA Holdings Inc. (6537); Innovel Solutions, Inc. (7180); Kmart
Corporation (9500); MaxServ, Inc. (7626); Private Brands, Ltd. (4022); Sears Development Co. (6028); Sears
Holdings Management Corporation (2148); Sears Home & Business Franchises, Inc. (6742); Sears Home
Improvement Products, Inc. (8591); Sears Insurance Services, L.L.C. (7182); Sears Procurement Services, Inc. (2859);
Sears Protection Company (1250); Sears Protection Company (PR) Inc. (4861); Sears Roebuck Acceptance Corp.
(0535); SR – Rover de Puerto Rico, LLC (f/k/a Sears, Roebuck de Puerto Rico, Inc.). (3626); SYW Relay LLC (1870);
Wally Labs LLC (None); SHC Promotions LLC (9626); Big Beaver of Florida Development, LLC (None); California
Builder Appliances, Inc. (6327); Florida Builder Appliances, Inc. (9133); KBL Holding Inc. (1295); KLC, Inc. (0839);
Kmart of Michigan, Inc. (1696); Kmart of Washington LLC (8898); Kmart Stores of Illinois LLC (8897); Kmart
Stores of Texas LLC (8915); MyGofer LLC (5531); Sears Brands Business Unit Corporation (4658); Sears Holdings
Publishing Company, LLC. (5554); Sears Protection Company (Florida), L.L.C. (4239); SHC Desert Springs, LLC
(None); SOE, Inc. (9616); StarWest, LLC (5379); STI Merchandising, Inc. (0188); Troy Coolidge No. 13, LLC
(None); BlueLight.com, Inc. (7034); Sears Brands, L.L.C. (4664); Sears Buying Services, Inc. (6533); Kmart.com
LLC (9022); Sears Brands Management Corporation (5365); and SRe Holding Corporation (4816). The location of
the Debtors’ corporate headquarters is 3333 Beverly Road, Hoffman Estates, Illinois 60179.


WEIL:\97380054\5\73217.0004
18-23538-rdd          Doc 7322     Filed 02/21/20 Entered 02/21/20 14:12:40          Main Document
                                               Pg 2 of 11

I.        ADVERSARY PROCEEDINGS:

          1.        VIR Ventures, Inc. v. Sears Holdings Corporation
                    [Adversary Proceeding Case No. 19-08700]

                    Pre-Trial Conference

                    Related Documents:

                              A.   Complaint [ECF No. 1]

                              B.   Summons [ECF No. 2]

                              C.   Second Summons [ECF No. 3]

                              D.   Motion to Adjourn Adversary Proceeding or, in the Alternative, for
                                   an Extension of Time to Answer or Otherwise Respond to Plaintiffs'
                                   Adversary Complaint [ECF No. 5]

                              E.   Joint Response of VIR Ventures, Inc. and AMI Ventures, Inc. in
                                   Opposition to Debtors Motion to Adjourn Adversary Proceeding, or
                                   in the Alternative, for an Extension of Time to Answer or Otherwise
                                   Response to Plaintiffs Adversary Complaint [ECF No. 6]

                    Status: This matter is going forward.

          2.        VIR Ventures, Inc. v. Sears Holdings Corporation
                    [Adversary Proceeding Case No. 19-08700]

                    Motion to Adjourn or, Alternatively, for an Extension of Time to Answer

                    Related Documents:

                              F.   Complaint [ECF No. 1]

                              G.   Motion to Adjourn Adversary Proceeding or, in the Alternative, for
                                   an Extension of Time to Answer or Otherwise Respond to Plaintiffs'
                                   Adversary Complaint [ECF No. 5]

                              H.   Joint Response of VIR Ventures, Inc. and AMI Ventures, Inc. in
                                   Opposition to Debtors Motion to Adjourn Adversary Proceeding, or
                                   in the Alternative, for an Extension of Time to Answer or Otherwise
                                   Response to Plaintiffs Adversary Complaint [ECF No. 6]

                              I.   Notice of Hearing [ECF No. 9]

                    Status: This matter is going forward.



WEIL:\97380054\5\73217.0004
18-23538-rdd          Doc 7322     Filed 02/21/20 Entered 02/21/20 14:12:40           Main Document
                                               Pg 3 of 11

II.       ADMINISTRATIVE CLAIMS CONSENT PROGRAM:

                    Status: This matter is going forward solely as a Status Conference.

III.      OMNIBUS OBJECTIONS:

          3.        Debtors’ First Omnibus Objection to Proofs of Claim (Satisfied Claims)
                    [ECF No. 4775]

                    Response Deadline:    August 27, 2019 at 4:00 p.m.

                    Responses Filed:      None.

                    Related Documents: None.

                    Status: This matter is going forward on an uncontested basis solely with respect
                            to Nalco Company LLC (claim numbers 6931, 6936, 8049, and 8050),
                            International Packaging Supplies LLC (claim number 406), and Sherwin
                            Williams Paint Company (claim number 4471).

IV.       CONTESTED MATTERS:

          4.        Motion for an Order Finding the Automatic Stay Inapplicable or, in the Alternative,
                    for Relief from the Automatic Stay and Memorandum in Support Thereof [ECF
                    No. 6317]

                    Response Deadline:    February 10, 2020

                    Response Filed:

                              A.   Debtors’ Objection [ECF No. 7211]

                              B.   Santa Rosa Reply to Debtors’ Objection [ECF No. 7311]

                    Related Document:

                              C.   Declaration of Dale Menendez in Support of Debtors’ Objection
                                   [ECF No. 7297]

                    Status: This matter is going forward on a contested basis.

          5.        Second Motion for Orders Establishing Streamlined Procedures Governing
                    Adversary Proceedings Brought by the Debtors Pursuant to Sections 502, 547, 548
                    and 550 of the Bankruptcy Code [ECF No. 7204]

                    Response Deadline:    February 18, 2020 at 4:00 p.m.

                    Responses Filed:


WEIL:\97380054\5\73217.0004
18-23538-rdd          Doc 7322     Filed 02/21/20 Entered 02/21/20 14:12:40          Main Document
                                               Pg 4 of 11

                              A.   Select Systems Technology, Inc.’s Objection [ECF No. 7295]

                    Related Documents: None.

                    Status: The matter is going forward on a contested basis.

          6.        Motion of Debtors Requesting Release of Adequate Assurance Deposit Amounts
                    Pursuant to the Adequate Assurance Procedures [ECF No. 7209]

                    Response Deadline:    February 18, 2020 at 4:00 p.m.

                    Responses Filed:      None.

                              A.   CenturyLink Communications, LLC’s Objection [ECF No. 7299]

                              B.   Debtors’ Reply to Objection [ECF No. 7319]

                    Related Documents: None.

                    Status: The matter is going forward on a contested basis.

V.        ADJOURNED MATTERS:

          7.        Motion of Debtors for Entry of an Order Extending the Automatic Stay to Certain
                    Non-Debtor Parties [ECF No. 924]

                    Response Deadline:    November 13, 2018 at 4:00 p.m.

                    Response Filed:

                              A.   Objection by Debbie and Dennis Dodge [ECF No. 2892]

                    Related Documents:

                              B.   Debtors’ Reply [ECF No. 1296]

                              C.   Order Extending the Automatic Stay to Certain Non-Debtor Parties
                                   [ECF No. 1528]

                              D.   Debtors’ Reply to Smith Objection [ECF No. 1550]

                              E.   Notice of Extension of the Automatic Stay to Supplemental Parties
                                   and Supplemental Actions [ECF No. 2754]

                    Status: This matter has been adjourned to a date to be determined.




WEIL:\97380054\5\73217.0004
18-23538-rdd          Doc 7322     Filed 02/21/20 Entered 02/21/20 14:12:40        Main Document
                                               Pg 5 of 11

          8.        Motion of Certain Utility Companies to Determine Adequate Assurance of
                    Payment Pursuant to Section 366(c) of the Bankruptcy Code [ECF No. 1395]

                    Response Deadline:    January 11, 2019 at 4:00 p.m.

                    Responses Filed:

                              A.   Debtors’ Objection [ECF No. 2451]

                              B.   Reply of Certain Utility Companies to Debtors’ Objection [ECF
                                   No. 2830]

                    Related Documents:

                              C.   Joinder of Jackson EMC [ECF No. 1533]

                              D.   Declaration of Sherry R. Ward in Support [ECF No. 2433]

                              E.   Declaration of Wanda Shirley in Support [ECF No. 2434]

                              F.   Declaration of Enobong Enyenihi in Support [ECF No. 2436]

                              G.   Declaration of Karen Palmieri in Support [ECF No. 2438]

                              H.   Declaration of Walt Larnerd in Support [ECF No. 2440]

                              I.   Declaration of Lisa R. Holland in Support [ECF No. 2441]

                              J.   Declaration of Aldo Rojas in Support [ECF No. 2442]

                              K.   Declaration of Marrissa Hinton in Support [ECF No. 2444]

                              L.   Declaration of Dwight C. Snowden in Support [ECF No. 2447]

                              M.   Declaration of Jennifer Davy in Support [ECF No. 2458]

                              N.   Declaration of Emory L. Roberts Jr. in Support [ECF No. 2459]

                              O.   Declaration of Louise Williams in Support [ECF No. 2460]

                              P.   Declaration of Dora Hargrove in Support [ECF No. 2461]

                              Q.   Declaration of Carlandra Edwards in Support [ECF No. 2462]

                              R.   Declaration of Brent Cochran in Support [ECF No. 2463]

                              S.   Declaration of Stephanie Lemmond in Support [ECF No. 2467]

                              T.   Declaration of Jennifer Woehrle in Support [ECF No. 2484]
WEIL:\97380054\5\73217.0004
18-23538-rdd          Doc 7322     Filed 02/21/20 Entered 02/21/20 14:12:40         Main Document
                                               Pg 6 of 11



                              U.   Declaration of Michael W. Franklin in Support [ECF No. 2490]

                              V.   Declaration of Vincent Albanito in Support [EF No. 2500]

                              W.   Declaration of Gerald Houck in Support [ECF No. 2501]

                              X.   Declaration of Vicki Piazza in Support [ECF No. 2515]

                    Status: This matter has been adjourned to March 25, 2020 at 10:00 a.m.

          9.        Application of National Grid Pursuant to Section 7 of the Order (I) Approving
                    Debtors’ Proposed Form of Adequate Assurance of Payment to Utility Providers,
                    (II) Establishing Procedures for Determining Adequate Assurance of Payment for
                    Future Utility Services, and (III) Prohibiting Utility Providers from Altering,
                    Refusing, or Discontinuing Utility Service [Docket No. 461] for Payment from the
                    Adequate Assurance Account [ECF No. 3238]

                    Response Deadline:    December 6, 2019 at 4:00 p.m.

                    Responses Filed:      None.

                    Related Document:     None.

                    Status: This matter has been adjourned to March 25, 2020 at 10:00 a.m.

          10.       Debtors’ First Omnibus Objection to Proofs of Claim (Satisfied Claims) [ECF
                    No. 4775]

                    Response Deadline:    August 27, 2019 at 4:00 p.m.

                    Responses Filed:

                              A.   Response of Johnson Controls, Inc. to Debtors’ First Omnibus
                                   Objection to Claims [ECF No. 4983]

                              B.   Brief in Support of the Response of WiniaDaeWoo Electronics
                                   America, Inc. to Debtors’ First Omnibus Objection to Proofs of
                                   Claim (Satisfied Claims) [ECF No. 4987]

                              C.   Response of A.O. Smith Corporation to Debtors’ First Omnibus
                                   Objection to Claims [ECF No. 4993]

                              D.   Amended Brief in Support of the Response of WiniaDaeWoo
                                   Electronics America, Inc. to Debtors’ First Omnibus Objection to
                                   Proofs of Claim (Satisfied Claims) [ECF No. 4996]




WEIL:\97380054\5\73217.0004
18-23538-rdd          Doc 7322     Filed 02/21/20 Entered 02/21/20 14:12:40         Main Document
                                               Pg 7 of 11

                              E.   Shaw Industries, Inc.’s Opposition Regarding Debtors’ First
                                   Omnibus Objection to Proofs of Claim (Satisfied Claims)
                                   [ECF No. 5156]

                              F.   Hain Capital Investors Master Fund Ltd.’s Response to the First
                                   Omnibus Objection to Proofs of Claims (D.E. # 4775) [ECF
                                   No. 5313]

                    Related Documents:

                              G.   Declaration of Jay (Junghan) Kim in Support of the Response of
                                   WiniaDaeWoo Electronics America, Inc. to Debtors’ First Omnibus
                                   Objection to Proofs of Claim (Satisfied Claims) [ECF No. 4989]

                              H.   Supplemental Authority in Support of Amended Brief in Support of
                                   the Response of Winiadaewoo to Debtors’ First Omnibus Objection
                                   to Proofs of Claim (Satisfied Claims) [ECF No. 5347]

                              I.   Notice of Withdrawal [ECF No. 5444]

                              J.   Order Granting Debtors’ First Omnibus Objection [ECF No. 6019]

                              K.   Notice of Withdrawal & Adjournment [ECF No. 7306]

                    Status: This matter has been adjourned to March 25, 2020 at 10:00 a.m.

          11.       Debtors’ Second Omnibus Objection to Proofs of Claim (Reclassification as
                    General Unsecured Claims) [ECF No. 4776]

                    Response Deadline:    August 27, 2019 at 4:00 p.m.

                    Responses Filed:

                              A.   Claimants Response to Omnibus Objection [ECF No. 4814]

                              B.   Response of VM Innovations to Second Omnibus Objection to
                                   Proofs of Claim [ECF No. 4986]

                              C.   Objection by Suzanne Jewelers [ECF No. 4994]

                              D.   Response of ShopChimney.com Inc. to Second Omnibus Objection
                                   to Proofs of Claim [ECF No. 5003]

                              E.   Response of VIR Ventures, Inc. to Second Omnibus Objection to
                                   Proofs of Claim [ECF No. 5056]

                              F.   Response of Sky Billiards, Inc. D/B/A Best Choice Products in
                                   Opposition to Debtors’ Second Omnibus Objection [ECF No. 5421]


WEIL:\97380054\5\73217.0004
18-23538-rdd          Doc 7322      Filed 02/21/20 Entered 02/21/20 14:12:40                      Main Document
                                                Pg 8 of 11

                              G.    Response of Stolaas Company in Opposition to Debtors’ Second
                                    Omnibus Objection to Proofs of Claim [ECF No. 5524]


                              H.    Order Granting Debtors’ Second Omnibus Objection [ECF
                                    No. 5997]

                              I.    Notice of Withdrawal & Adjournment [ECF No. 7307]

                    Related Documents: None.

                    Status: This matter has been adjourned to March 25, 2020 at 10:00 a.m.

          12.       Motion to Approve Motion of Relator Carl Ireland, Administrator of the Estate of
                    James Garbe, for an Order (I) Determining the Value of Relator’s Collateral as of
                    the Sale of Such Collateral; (II) Determining the Amount of Any Diminution in the
                    Amount of the Sales Proceeds Allocable to Such Collateral After the Sale; (III)
                    Directing Payment of Relator’s Secured and Superpriority Administrative Claims;
                    and (IV) Granting Related Relief [ECF No. 4931]

                    Response Deadline:       March 18, 2020 at 4:00 p.m.2

                    Responses Filed:         None.

                    Related Documents: None.

                    Status: The status conference for this matter has been adjourned to March 25,
                            2020 at 10:00 a.m.

          13.       Debtors’ Fifth Omnibus Objection to Proofs of Claim (Reclassification as General
                    Unsecured Claims [ECF No. 5031]

                    Response Deadline:       October 9, 2019 at 4:00 p.m.

                    Responses Filed:

                              A.    Objection of CalAmp Wireless Networks Corporation [ECF
                                    No. 5186]

                              B.    Response of Jesse Lopez to [ECF No. 5200]

                              C.    Response of Joel Pucely [ECF No. 5202]




2
 The Debtors have agreed with Relator Carl Ireland that if the Debtors contest Carl Ireland’s valuation in this
matter, the Debtors will file an appraisal report with their response in support of their position.


WEIL:\97380054\5\73217.0004
18-23538-rdd          Doc 7322     Filed 02/21/20 Entered 02/21/20 14:12:40          Main Document
                                               Pg 9 of 11

                    Related Document:

                              D.   Order Granting Debtors’ Fifth Omnibus Objection
                                   [ECF No. 5994]

                              E.   Notice of Withdrawal & Adjournment [ECF No. 7308]

                    Status: This matter has been adjourned to March 25, 2020 at 10:00 a.m.

          14.       Debtors’ Sixth Omnibus Objection to Proofs of Claim (Satisfied Claims) [ECF
                    No. 5075]

                    Response Deadline:    September 26, 2019 at 4:00 p.m.

                    Responses Filed:

                              A.   Response of Microsoft [ECF No. 5196]

                              B.   Limited Response and Reservation of Rights of Transform
                                   Holdco LLC [ECF No. 5240]

                    Related Documents:

                              C.   Notice of Withdrawal [ECF No. 5453]

                              D.   Order Granting Debtors’ Sixth Omnibus Objection to Proofs of
                                   Claim [ECF No. 5999]

                              E.   Notice of Withdrawal & Adjournment [ECF No. 6376]

                              F.   Notice of Adjournment [ECF No. 7309]

                    Status: This matter has been adjourned to March 25, 2020 at 10:00 a.m.

          15.       Debtors’ Ninth Omnibus Objection to Proofs of Claim (Reclassification as
                    General Unsecured Claims) [ECF No. 5236]

                    Response Deadline:    October 16, 2019 at 4:00 p.m.

                    Responses Filed:

                              A.   Eric Jay Ltd.’s Opposition [ECF No. 5498]

                              B.   Eric Jay Ltd.’s Opposition [ECF No. 5508]

                    Related Documents:

                              C.   Order Granting Debtors’ Ninth Omnibus Objection
                                   [ECF No. 6043]

                              D.   Notice of Withdrawal & Adjournment [ECF No. 6379]


WEIL:\97380054\5\73217.0004
18-23538-rdd          Doc 7322      Filed 02/21/20 Entered 02/21/20 14:12:40        Main Document
                                               Pg 10 of 11

                              E.    Notice of Adjournment [ECF No. 7310]

                    Status: This matter has been adjourned to March 25, 2020 at 10:00 a.m.

          16.       Application of Infinite Energy for Payment of Adequate Assurance Deposit, in the
                    amount of $12,922.65, Currently Held in Trust [ECF No. 6241]

                    Response Deadline:     March 18, 2020 at 4:00 p.m.

                    Responses Filed:       None.

                    Related Documents: None.

                    Status: The matter has been adjourned to March 25, 2020 at 10:00 a.m.

VI.       WITHDRAWN MATTERS:

          17.       Application of Commonwealth Edison Company Pursuant to Section 7 of the Order
                    (I) Approving Debtors’ Proposed Form of Adequate Assurance of Payment to
                    Utility Providers, (II) Establishing Procedures for Determining Adequate
                    Assurance of Payment for Future Utility Services, and (III) Prohibiting Utility
                    Providers from Altering, Refusing, or Discontinuing Utility Service [Docket No.
                    461] for Payment from the Adequate Assurance Account [ECF No. 3423]

                    Response Deadline:      December 6, 2019 at 4:00 p.m.

                    Responses Filed:       None.

                    Related Document:

                              A.    Notice of Withdrawal [ECF No. 7304]

                    Status: This matter has been withdrawn.



                               [Remainder of the Page Intentionally Left Blank]




WEIL:\97380054\5\73217.0004
18-23538-rdd          Doc 7322     Filed 02/21/20 Entered 02/21/20 14:12:40       Main Document
                                              Pg 11 of 11

          18.       Motion of Santa Rosa Mall, LLC for Relief from Amended Stipulated Protective
                    Order [ECF No. 7210]

                    Response Deadline:   February 17, 2020 at 4:00 p.m.

                    Responses Filed:     None.

                    Related Documents:

                              A.   Notice of Withdrawal [ECF No. 7320]

                    Status: This matter has been withdrawn.


Dated: February 21, 2020
       New York, New York
                                              /s/ Garrett A. Fail
                                             WEIL, GOTSHAL & MANGES LLP
                                             767 Fifth Avenue
                                             New York, New York 10153
                                             Telephone: (212) 310-8000
                                             Facsimile: (212) 310-8007
                                             Ray C. Schrock, P.C.
                                             Jacqueline Marcus
                                             Garrett A. Fail
                                             Sunny Singh

                                             Attorneys for Debtors and
                                             Debtors in Possession




WEIL:\97380054\5\73217.0004
